Exhibit 10.7

SECOND AMENDMENT TO

PENNSYLVANIA MINE COMPLEX OPERATING AGREEMENT

THIS SECOND AMENDMENT TO PENNSYLVANIA MINE COMPLEX OPERATING AGREEMENT (this
“Amendment”) is made as of this 28th day of November 2017 (the “Execution
Date”), by and among CONSOL PENNSYLVANIA COAL COMPANY LLC, a Delaware limited
liability company (“CPCC”), CONRHEIN COAL COMPANY, a Pennsylvania general
partnership (“Conrhein,” and together with CPCC, the “CONSOL Parties”), CONSOL
THERMAL HOLDINGS LLC (formerly known as CNX Thermal Holdings LLC), a Delaware
limited liability company (“Operator”), and, for purposes of Sections 1.2, 1.3,
1.4, 3.6 and 3.7 hereof, CONSOL COAL RESOURCES LP (formerly known as CNX Coal
Resources LP), a Delaware limited partnership (“CNXC”). CONSOL Parties and
Operator may be referred to herein separately as a “Party” and collectively as
the “Parties.”

RECITALS:

WHEREAS, the CONSOL Parties and Operator own undivided interests in those
certain coal mines in Greene and Washington Counties, Pennsylvania and Marshall
County, West Virginia, commonly known as the Bailey Mine, the Enlow Fork Mine,
the Harvey Mine, and the related preparation plant commonly known as the Bailey
preparation plant (the “Pennsylvania Mine Complex”); and

WHEREAS, the CONSOL Parties and Operator are party to that certain Pennsylvania
Mine Complex Operating Agreement, dated as of July 7, 2015, as amended by that
certain First Amendment to Pennsylvania Mine Complex Operating Agreement, dated
as of September 30, 2016 (as so amended by such First Amendment, the “Operating
Agreement”), pursuant to which the Owning Parties (as defined in the Operating
Agreement) designated Operator as the operator of the Assets (as defined in the
Operating Agreement) and in connection therewith engaged Operator as an
independent contractor to provide, directly or indirectly, certain services with
respect to the operation of the Assets, subject to and upon the terms and
conditions as further described in the Operating Agreement; and

WHEREAS, the CONSOL Parties and Operator desire to further amend the Operating
Agreement as set forth herein.

AGREEMENTS:

NOW, THEREFORE, in consideration of the mutual agreements, covenants, and
conditions herein contained, the CONSOL Parties and Operator hereby agree as
follows:

ARTICLE 1

AMENDMENT

1.1 New Defined Terms. The following new defined terms are hereby added to the
Operating Agreement in the appropriate alphabetical order therein:



--------------------------------------------------------------------------------

“Administrative Agents” shall have the meaning set forth in the Parent Credit
Agreement.

“Affiliated Company Loan Agreement” shall mean that certain Affiliated Company
Credit Agreement, dated on or about the Execution Date, by and among Parent, as
lender, CNXC, as borrower, the guarantors party thereto, Parent or its
Affiliate, as administrative agent, and PNC Bank, National Association, as
collateral agent, as amended, restated, supplemented, refinanced or replaced
from time to time, but not including a Specified Refinancing Facility.

“Affiliated Company Loan Documents” shall have the meaning set forth in the
Parent Credit Agreement.

“Affiliated Company Loan Facility Repayment Date” shall mean the date on which
all commitments under the Affiliated Company Loan Agreement have been
terminated, all loans thereunder have been repaid, and all interest, fees,
expenses and all other obligations payable thereunder (other than unasserted
contingent indemnity obligations) have been paid.

“ALF Collateral Agent” shall mean the Collateral Agent (as defined in the
Affiliated Company Loan Agreement).

“Capital Lease Cap” shall have the meaning set forth in Section 3.6(b)(i) of
this Agreement.

“CONSOL Financing Agent” shall have the meaning set forth in Section 9.1(c) of
this Agreement.

“CONSOL Financing Assigned Interests” shall have the meaning set forth in
Section 9.1(c) of this Agreement.

“CONSOL Financing Documents” shall have the meaning set forth in Section 9.1(c)
of this Agreement.

“CONSOL Financing Substitute Owner” shall have the meaning set forth in
Section 9.1(c) of this Agreement.

“Form 10” shall mean the Form 10 (File No. 001-38147) of Parent filed with the
Securities and Exchange Commission (or any successor entity thereto) on
November 2, 2017.

“Indebtedness” shall have the meaning assigned to such term in the Affiliated
Company Loan Agreement as of the Execution Date.

“Lien” shall have the meaning assigned to such term in the Affiliated Company
Loan Agreement as of the Execution Date.

 

2



--------------------------------------------------------------------------------

“Operator Financing Agent” shall mean (i) the collateral agent under the
Affiliated Company Loan Agreement, (ii) any collateral agent or collateral
trustee for Indebtedness permitted under the Affiliated Company Loan Agreement,
(iii) from and after the Affiliated Company Loan Facility Repayment Date, the
collateral agent or collateral trustee for the Permitted Debt, and (iv) from and
after the Affiliated Company Loan Facility Repayment Date if it occurs in
connection with a Specified Refinancing Facility, the collateral agent or
collateral trustee under a Specified Refinancing Facility.

“Operator Financing Assigned Interests” shall have the meaning set forth in
Section 9.1(b) of this Agreement.

“Operator Financing Documents” shall mean (i) the Affiliated Company Loan
Documents and any documents governing Indebtedness permitted under the
Affiliated Company Loan Agreement, (ii) following the Affiliated Company Loan
Facility Repayment Date, the documents governing Permitted Debt, and (iii) from
and after the Affiliated Company Loan Facility Repayment Date if it occurs in
connection with a Specified Refinancing Facility, the documents governing a
Specified Refinancing Facility.

“Operator Financing Substitute Owner” shall have the meaning set forth in
Section 9.1(b) of this Agreement.

“Parent” shall mean CONSOL Energy Inc., formerly known as CONSOL Mining
Corporation, a Delaware corporation.

“Parent Credit Agreement” shall mean that certain Credit Agreement, dated on or
about the Execution Date, by and among Parent, as borrower, the guarantors party
thereto, PNC Bank, National Association, as administrative agent for the
Revolving Lenders and the Term A Lenders (each as defined therein) and as
collateral agent, Citibank, N.A., as administrative agent for the Term B Lenders
(as defined therein), and the lenders party thereto, as amended, restated,
supplemented, refinanced or replaced, in whole or in part, from time to time, in
each case, providing for loans, letters of credit, debt securities, receivables
financings (including through the sale of receivables to such lenders or to
special purpose entities formed to borrow from such lenders against such
receivables) or other forms of indebtedness, and whether or not with the
original or new agents and/or lenders or a trustee or other representative,
purchasers and/or holders.

“Parent Credit Agreement Lenders” shall mean the “Lenders” under and as defined
in the Parent Credit Agreement.

“Parent Credit Agreement Repayment Date” shall mean the date on which all
commitments under the Parent Credit Agreement have been terminated, all loans
thereunder have been repaid, all letters of credit issued thereunder have been
terminated, have expired or cash collateralized or otherwise in a manner
reasonably satisfactory to the issuers of such letters of credit, and all
interest, fees, premium, expenses and all other obligations payable thereunder
(other than unasserted contingent indemnity obligations) have been paid in full
in cash.

 

3



--------------------------------------------------------------------------------

“Permitted Debt” shall have the meaning set forth in Section 3.8 of this
Agreement.

“Permitted Encumbrances” shall mean “Permitted Liens” as set forth in the
Affiliated Company Loan Agreement as of the Execution Date; provided that
clauses (2) and (5) of such definition shall not apply.

“Qualified Receivables Transaction” shall mean any transaction or series of
transactions that may be entered into by (a) Parent or any Restricted Subsidiary
(as defined in the Parent Credit Agreement as of the Execution Date) in which
Parent or any such Restricted Subsidiary may sell, contribute, convey or
otherwise transfer to a Receivables Subsidiary (as defined in the Parent Credit
Agreement as of the Execution Date) or any other person (in the case of a
transfer by a Receivables Subsidiary (as defined in the Parent Credit
Agreement)), or may grant a security interest in, any Qualified Receivables
Assets (as defined in the Parent Credit Agreement), or (b) CNXC or any of its
subsidiaries, in which CNXC or any such subsidiary may, directly or indirectly
through a Restricted Subsidiary (as defined in the Affiliated Company Loan
Agreement as of the Execution Date) of Parent, sell, contribute, convey or
otherwise transfer to a Receivables Subsidiary (as defined in the Affiliated
Company Loan Agreement as of the Execution Date) of Parent, or may grant a
security interest in, any Qualified Receivables Assets (as defined in the
Affiliated Company Loan Agreement), in each case, as amended, restated,
supplemented, refinanced or replaced from time to time.

“Second Lien Notes” shall mean the senior secured second lien notes issued prior
to the Execution Date by Parent and guarantied by certain of its subsidiaries.

“Second Lien Notes Documents” shall mean (i) Second Lien Notes, (ii) the
indenture governing the Second Lien Notes and (iii) each security document or
pledge agreement to grant a security interest in any property as collateral for
the obligations in respect of the Second Lien Notes, and all financing
statements or instruments of perfection filed with respect to such security
interests, in each case, as amended, restated, supplemented, refinanced or
replaced, in whole or in part, from time to time, in each case, providing for
debt securities, loans, letters of credit, receivables financings (including
through the sale of receivables to such lenders or to special purpose entities
formed to borrow from such lenders against such receivables) or other forms of
indebtedness, and whether or not with the original or new trustee or an agent,
other representative, lender, purchasers and/or holders.

“Specified Refinancing Facility” shall mean a loan, credit facility or debt
securities incurred or issued, as applicable, by CNXC and/or one or more of its
subsidiaries that was entered into when all of the following conditions were
met:

 

  (1) CNXC made a borrowing request in accordance with the Affiliated Company
Loan Agreement and all conditions to such borrowing were satisfied as of the
date such borrowing request was made;

 

  (2) the lender(s) under the Affiliated Company Loan Agreement defaulted on
its/their obligation to lend under the Affiliated Company Loan Agreement, and
such default continued for at least three Business Days after the proposed
borrowing date set forth in such borrowing request;

 

4



--------------------------------------------------------------------------------

  (3) CNXC provided written notice to the Parent Credit Agreement Lenders that
(a) it intended to seek a Specified Refinancing Facility and (b) the Parent
Credit Agreement Lenders are entitled (but not obligated) to take the funding
obligations under the Affiliated Company Loan Agreement by assignment from the
lender(s) under the Affiliated Company Loan Agreement or provide the Specified
Refinancing Facility on terms to be agreed with CNXC; and

 

  (4) the Parent Credit Agreement Lenders did not agree in good faith to
exercise the rights described in clause (3)(b) above within 10 Business Days
after receipt of such notice or declined in writing to exercise the rights set
forth in such clause 3(b);

provided that the Specified Refinancing Facility shall (A) have (1) a maturity
date that is later than the 91st day following the maturity of the Term B Loans
at the time that the Specified Refinancing Facility is entered into and (2) a
weighted average life to maturity that is not shorter than the Term B Loans at
the time that the Specified Refinancing Facility is entered into; (B) contain
financial covenants that are not less restrictive than the financial covenants
in the Affiliated Company Loan Agreement in effect at the time that the
Specified Refinancing Facility is entered into; (C) contain, at a minimum,
covenants substantially similar to (or at least as restrictive as, when taken as
a whole) the covenants covered by Sections 8.1.1 through 8.1.19 (other than
Sections 8.1.6, 8.1.8, 8.1.9, 8.1.11, 8.1.12, 8.1.14(b), 8.1.15, 8.1.17 and
8.1.18) and Sections 8.2.3 through 8.2.15 (other than Section 8.2.13) of the
Affiliated Company Loan Agreement as most recently in effect at the time that
the Specified Refinancing Facility is entered into (section references herein
being to such covenants in the Affiliated Company Loan Agreement as of the
Execution Date); (D) contain reporting requirements and visitation rights
substantially similar to those set forth in the Affiliated Company Loan
Agreement as most recently in effect prior to the Affiliated Company Loan
Facility Repayment Date, with notices of default being deemed to reference
defaults under the Specified Refinancing Facility (the deliveries of which shall
be delivered to, and visitation rights shall be granted to, the collateral agent
under the Parent Credit Agreement) and (E) contain provisions substantially the
same as Section 6.6, the third sentence of Section 8.5 and Section 8.14(a) of
the Security Agreement that is part of the Affiliated Company Loan Documents, as
such Sections are in effect as of the Execution Date.

“Term B Loans” shall have the meaning set forth in the Parent Credit Agreement
as of the Execution Date.

“Transactions” shall mean (1) the execution and delivery of the agreements and
contracts contemplated by the Form 10 to be effective as of the Execution Date
by and of the parties thereto, (2) the execution and delivery of the Loan
Documents (as defined in the Parent Credit Agreement) to be entered into as of
the Execution Date by the parties thereto, (3) to the extent required, the cash
collateralization, and/or cash

 

5



--------------------------------------------------------------------------------

collateralization of letters of credit issued to support, surety bonds
outstanding for the benefit of Parent and its subsidiaries as of the Execution
Date, (4) the entry by CNXC, Parent and the other parties thereto into the
Affiliated Company Loan Documents, (5) the effectiveness of any Qualified
Receivables Transaction (to the extent entered into on or prior to the Execution
Date), (6) the issuance of Second Lien Notes and the execution and delivery of
the Second Lien Notes Documents, and (7) the borrowing of Term Loans under (and
as defined in) the Parent Credit Agreement to be made on the Execution Date.

1.2 Amendment and Restatement of Section 3.6(b)(i). Section 3.6(b)(i) of the
Operating Agreement is hereby amended and restated as follows:

(i) CNXC shall not, and shall not cause or permit any of its subsidiaries to,
directly or indirectly, create, incur, assume or suffer to exist any Liens on
any property or assets of CNXC or any of its subsidiaries, other than (A) liens
securing the Obligations (as defined in the Affiliated Company Loan Agreement);
(B) liens permitted by the Affiliated Company Loan Agreement; and (C) from and
after the Affiliated Company Loan Facility Repayment Date, (x) liens securing
(1) Permitted Debt, (2) capital leases up to $5,000,000 (the “Capital Lease
Cap”) in aggregate principal amount; provided that such liens under this
subclause (2) shall attach only to the property which is the subject of such
capital leases and (3) if the Affiliated Company Loan Facility Repayment Date
occurs in connection with a Specified Refinancing Facility, the obligations in
respect of the Specified Refinancing Facility and (y) Permitted Encumbrances.

1.3 Amendment and Restatement of Section 3.6(b)(ii). Section 3.6(b)(ii) of the
Operating Agreement is hereby amended and restated as follows:

(ii) As of the Execution Date, the Parties and CNXC agree that partition in kind
of the Pennsylvania Mine Complex is impracticable, and the sale of Percentage
Interests held by the Non-Operating Parties or Operator would realize
significantly less for the estate of the Non-Operating Parties or Operator, as
applicable, than the sale of the Pennsylvania Mine Complex free of the interests
of the applicable co-owners.

1.4 New Section 3.8. A new Section 3.8 is added to the Operating Agreement as
follows:

3.8 Debt and Other Covenants.

(a) CNXC shall not, and shall not cause or permit any of its subsidiaries to,
incur or guarantee any Indebtedness, except (x) borrowings under the Affiliated
Company Loan Agreement and Indebtedness permitted by the Affiliated Company Loan
Agreement or (y) from and after the Affiliated Company Loan Facility Repayment
Date, (i) Indebtedness not in excess of $105,000,000 aggregate principal amount
(all debt permitted by clause (y)(i), “Permitted Debt”); provided that any such
Indebtedness (A) shall have a maturity date that is later than the 91st day
following the maturity of the Term B Loans at the time of incurrence of such
Permitted Debt, (B) shall have a weighted average life to maturity that is not
shorter than the Term B Loans at the time of

 

6



--------------------------------------------------------------------------------

incurrence of such Permitted Debt, and (C) shall not have mandatory prepayments
or requirements to offer to purchase (other than (I) mandatory prepayments or
offers to purchase permitted by clause (5) of the definition of “Required Debt
Terms” in the Affiliated Company Loan Agreement as of the Execution Date and
(II) other types of mandatory prepayments or offers approved by the
Administrative Agents (if any) in their reasonable discretion), (ii) capital
leases in an aggregate principal amount not to exceed the Capital Lease Cap,
(iii) Indebtedness described in clauses (b) (with respect to Indebtedness
existing on the Execution Date and refinancings thereof only that are permitted
by such clause (b) of the Affiliated Company Loan Agreement as in effect on the
Execution Date), (c), (f) and (g) of Section 8.2.1 of the Affiliated Company
Loan Agreement as of the Execution Date; and (iv) if the Affiliated Company Loan
Facility Repayment Date occurs in connection with a Specified Refinancing
Facility, borrowings and letters of credit under the Specified Refinancing
Facility in an aggregate amount not exceeding the total commitments under the
Affiliated Company Loan Agreement immediately prior to the Affiliated Company
Loan Facility Repayment Date.

(b) If a Specified Refinancing Facility is entered into, CNXC agrees that it
will not amend, waive or modify the Specified Refinancing Facility in a manner
that would result in the Specified Refinancing Facility not satisfying the
requirements of the definition of “Specified Refinancing Facility” after giving
effect to such amendment, waiver or modification.

1.5 Amendment of Section 9.1(b). Section 9.1(b) of the Operating Agreement is
hereby amended and restated as follows:

(b) The CONSOL Parties (i) acknowledge that the Operator has entered into or
will enter into the Affiliated Company Loan Documents and may enter into
documents governing Indebtedness permitted under the Affiliated Company Loan
Documents, Permitted Debt and/or a Specified Refinancing Facility, (ii) consent
in all respects to the collateral assignment under the Operator Financing
Documents of all of Operator’s right, title and interest in, to and under this
Agreement, (iii) acknowledge the right of each Operator Financing Agent or its
designee(s) or assignee(s), in the exercise of such Operator Financing Agent’s
rights and remedies under the Operator Financing Documents, to make all demands,
give all notices, take all actions and exercise all rights of Operator under
this Agreement (the “Operator Financing Assigned Interests”) and
(iv) acknowledge that if an Operator Financing Agent or its designee(s) or
assignee(s) has elected to exercise the rights and remedies set forth in the
Operator Financing Documents, then such Operator Financing Agent, its
designee(s) or assignee(s) or any other purchaser of the Operator Financing
Assigned Interests in a judicial or nonjudicial foreclosure sale (an “Operator
Financing Substitute Owner”) shall be substituted for Operator under this
Agreement. In the event described in clause (iv), the CONSOL Parties shall
recognize such Operator Financing Substitute Owner in its capacity as such and
shall continue to perform their respective obligations under this Agreement in
favor of such Operator Financing Substitute Owner.

 

7



--------------------------------------------------------------------------------

1.6 New Section 9.1(c). A new Section 9.1(c) is added to the Operating Agreement
as follows:

(c) The Operator (i) acknowledges that the CONSOL Parties have entered into or
will enter into one or more credit agreements, notes, indentures, other secured
or unsecured debt instruments, security agreements, other security instruments,
or other agreements, instruments or documents related thereto, including in
connection with the Parent Credit Agreement and the Second Lien Notes Documents
(collectively, the “CONSOL Financing Documents”) with the administrative
agent(s), lender(s) (in certain cases, to the extent such lenders are not
represented by an administrative agent, collateral agent, collateral trustee or
other agent), collateral agent(s), collateral trustee(s) or other agent(s) party
thereto (each, a “CONSOL Financing Agent”), (ii) consents in all respects to the
collateral assignment under the CONSOL Financing Documents of all of the CONSOL
Parties’ right, title and interest in, to and under this Agreement,
(iii) acknowledges the right of each CONSOL Financing Agent or its designee(s)
or assignee(s), in the exercise of such CONSOL Financing Agent’s rights and
remedies under the CONSOL Financing Documents, to make all demands, give all
notices, take all actions and exercise all rights of the CONSOL Parties under
this Agreement (the “CONSOL Financing Assigned Interests”) and (iv) acknowledges
that if a CONSOL Financing Agent or its designee(s) or assignee(s) has elected
to exercise the rights and remedies set forth in the CONSOL Financing Documents,
then such CONSOL Financing Agent, its designee(s) or assignee(s) or any other
purchaser of the CONSOL Financing Assigned Interests in a judicial or
nonjudicial foreclosure sale (a “CONSOL Financing Substitute Owner”) shall be
substituted for the CONSOL Parties under this Agreement. In the event described
in clause (iv), the CONSOL Parties shall recognize such CONSOL Financing
Substitute Owner in its capacity as such and shall continue to perform its
obligations under this Agreement in favor of such CONSOL Financing Substitute
Owner.

ARTICLE 2

INSTRUCTION

Operating Committee Approval. To the extent such action is required by
Section 4.2(k) of the Operating Agreement, each Party hereby instructs its
representative on the Operating Committee to take all action necessary to
approve, and by the execution of this Amendment, the Operating Committee hereby
approves, the Transactions.

ARTICLE 3

MISCELLANEOUS

3.1 Definitions. For purposes hereof, the capitalized terms used herein and not
otherwise defined have the meanings set forth in the Operating Agreement.

3.2 Amendment Compliance. The Parties acknowledge that this Amendment complies
with the requirements to amend the Operating Agreement, as stated in Section 9.7
of the Operating Agreement.

3.3 References. All references to the Operating Agreement in any document,
instrument or agreement shall hereafter be deemed to refer to the Operating
Agreement as amended hereby.

 

8



--------------------------------------------------------------------------------

3.4 Counterparts. This Amendment may be executed in any number of counterparts,
and each such counterpart hereof shall be deemed to be an original instrument,
but all of such counterparts shall constitute for all purposes one agreement.
Any signature hereto delivered by a Party by electronic mail shall be deemed an
original signature hereto.

3.5 Ratification. The Operating Agreement, as amended herein, is ratified and
confirmed.

3.6 Third Party Beneficiaries. The Parties hereby acknowledge and agree that
each of (i) the Administrative Agents (for the benefit of themselves and the
Parent Credit Agreement Lenders), (ii) the collateral agent under the Parent
Credit Agreement (for the benefit of itself and the Parent Credit Agreement
Lenders) and (iii) the ALF Collateral Agent is an express third party
beneficiary of this Amendment and the Operating Agreement, and each of the
Parties and CNXC agrees not to challenge or contest or support any other Person
in challenging or contesting the status of any Person referred to in clause (i),
(ii) or (iii) as a third party beneficiary. Notwithstanding the foregoing, it is
expressly agreed that the Parties and CNXC may amend the Operating Agreement to
terminate or otherwise modify this Amendment if (A) the Parent Credit Agreement
Repayment Date has occurred (for the avoidance of doubt, other than in
connection with an amendment, restatement, refinancing or replacement thereof)
or (B) the Parent Credit Agreement is being refinanced or replaced in its
entirety in a transaction in which the Parent Credit Agreement Repayment Date
would occur and such termination or modification is approved in writing by the
parties to such refinancing or replacement of the Parent Credit Agreement;
provided that, in the case of clause (B), the CONSOL Parties agree, for the
benefit of CNXC and its subsidiaries, to use commercially reasonable efforts (or
shall cause Parent to use commercially reasonable efforts) to request that such
parties to such refinancing or replacement of the Parent Credit Agreement
approve such a termination or modification.

3.7 Miscellaneous. Section 1.2 of the Operating Agreement and Section 9.8 of the
Operating Agreement are incorporated herein by this reference as if set out
fully herein and shall apply in all respects to this Amendment, mutatis
mutandis.

[signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties and CNXC have executed this Amendment to be

effective as of the Execution Date.

 

CPCC: CONSOL PENNSYLVANIA COAL COMPANY LLC

By:  

/s/ Stephen W. Johnson

Name: Stephen W. Johnson Title: Vice President and Secretary CONRHEIN: CONRHEIN
COAL COMPANY

By:  

/s/ Stephen W. Johnson

Name: Stephen W. Johnson Title: Vice President OPERATOR:

CONSOL THERMAL HOLDINGS LLC (f/k/a CNX THERMAL HOLDINGS LLC)

By:  

/s/ Martha A. Wiegand

Name: Martha A. Wiegand Title: General Counsel and Secretary For purposes of
Sections 1.2, 1.3, 1.4, 3.6 and 3.7 hereof:

CONSOL COAL RESOURCES LP (f/k/a CNX COAL RESOURCES LP) By:   CONSOL COAL
RESOURCES GP LLC (f/k/a CNX COAL RESOURCES GP LLC),              its general
partner By:  

/s/ Martha A. Wiegand

Name: Martha A. Wiegand Title: General Counsel and Secretary

Signature Page to Second Amendment to

Pennsylvania Mine Complex Operating Agreement

 



--------------------------------------------------------------------------------

Operating Committee Signatories: By:  

/s/ Nicholas J. DeIuliis

Name: Nicholas J. DeIuliis Title: Non-Operating Representative By:  

/s/ James A. Brock

Name: James A. Brock Title: Operator Representative

Signature Page to Second Amendment to

Pennsylvania Mine Complex Operating Agreement

[Operating Committee]